DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motooka et al. (US 2013/0044511 Hereinafter Motooka).
Regarding claim 1, Motooka discloses a back plate (50, Fig. 1) comprising a bottom wall (bottom wall of 50) and a side wall (vertical section of 50 in Fig. 1) coupled to the bottom wall, with the bottom wall and the side wall defining an accommodating space (she space where the backlight is located, Fig. 1); 
a light guide plate (30, Fig. 1), which is disposed in the accommodating space and comprises: a light incident surface (the surface corresponding to 26, Fig. 1), a light outgoing surface (32, Fig. 1) and a bottom surface (the surface of 30 with 42 on it, Fig. 1), with the bottom surface disposed toward the bottom wall (Fig. 1), the light outgoing surface disposed away from the bottom wall and the light incident surface coupled between the light outgoing surface and the bottom surface (Fig. 1); 
a light source (26, Fig. 1, Paragraph 0026) disposed in the accommodating space and configured to emit light toward the light incident surface of the light guide plate (Fig. 1); and 
a composite film (38, 40, and 40, Fig. 1) located on a side of the light guide plate away from the bottom wall and comprising a diffuser sheet (38, Fig. 1, Paragraph 0028) and a plurality of prism sheets (40 and 40, Fig. 1, Paragraph 0028), with the diffuser sheet and the plurality of prism sheets combined together and sequentially arranged in a direction away from the light guide plate (Fig. 1).

Regarding claim 2, Motooka discloses the backlight module comprises a light emission region (34, Fig. 1, Paragraph 0027) corresponding to a display region of a display module (10, Fig. 1, Paragraph 0027), and a non-light emission region (generally the area of the light guide 30 that is below the light-shielding adhesive sheet 52, Paragraphs 0031 and 0032) around the light emission region (Specifically, applicant’s Figs 2, 5j, and 6 are the figures which show applicants non-light emission region. The Figures show the non-light emission region being where 50 is located, the definition of around as defined by dictionary.com means “in a region or area neighboring a place” which is how this limitation is being considered. Fig. 1 of the prior art), 
the backlight module further comprises a first light shielding layer (section of 46 Fig. 1, Paragraph 0029) and a second light shielding layer (28 and 52, Fig. 1, Paragraphs 0026, 0031, and 0032; Paragraph 0026 specifically says “the wiring board 28 is opaque, but does not having a light-shielding property and transmits light” this is interpreted to mean that it reflects light but does not allow light to pass through given that “opaque” as defined by dictionary.com means impenetrable to light; not allowing light to pass through”), and the first light shielding layer is disposed in the non-light emission region of the backlight module and is located on a side of the composite film away from the bottom wall (Fig. 1); 
the composite film comprises a first edge portion (the area of 38 and 40’s which is under 46, Fig. 1) close to the light source, and an orthographic projection of the first edge portion on the bottom wall is located within an orthographic projection of the first light shielding layer on the bottom wall (Fig. 1); and 
the second light shielding layer comprises a first portion located on a side of the light source away from the back plate (Fig. 1), and a second portion located between the composite film and the light guide plate (Fig. 1) and overlapping with at least a part of the first edge portion in a direction perpendicular to the bottom wall (Fig. 1).

Regarding claim 3, Motooka discloses a support part (top part of 44, Fig. 1, Paragraph 0029) located on a side of the first part of the second light shielding layer away from the light source and disposed apart from the composite film (Fig. 1).

Regarding claim 5, Motooka discloses a surface (surface of 44 that 46 is on in Fig. 1) of the support part away from the light source is lower than or flush with a surface of the composite film away from the light guide plate (specifically the surface that 46 is on in Fig. 1 is considered to be flush with the surface of the composite film away from the LGP).

Regarding claim 11, Motooka discloses a display device (10, Fig. 1), comprising a display module (10, Fig. 1, Paragraph 0023) and the backlight module of claim 1 (see claim 1 above), wherein the display module is disposed on a light outgoing side of the backlight module (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motooka et al. (US 2013/0044511 Hereinafter Motooka).
Regarding claim 4, Motooka shows a distance between the support part and the composite film, Fig. 1)
Motooka fails to teach a distance between the support part and the composite film ranges from 0.2mm to 0.3mm.
Examiner points out that in this case, selecting a given distance between the support part and the composite film of 0.2-0.3mm would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the support part and the composite film range from 0.2-0.3mm, in order to provide support in the area surrounding the composite film thereby preventing damage to the composite film.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motooka et al. (US 2013/0044511 Hereinafter Motooka) in view of Lee et al. (US 2020/0159072 Hereinafter Lee).
Regarding claim 6, Motooka teaches the number of the plurality of prism sheets is two, each prism sheet comprises a plurality of prism bars, prism bars of a same prism sheet extend along a same direction, and extension directions of prism bars of different prism sheets intersect.
Motooka fails to teach each prism sheet comprises a plurality of prism bars, prism bars of a same prism sheet extend along a same direction, and extension directions of prism bars of different prism sheets intersect.
Lee teaches the number of the plurality of prism sheets is two (15 and 16, Fig. 1, Paragraphs 0037 and 0038), each prism sheet comprises a plurality of prism bars (the bars shown in Fig. 1), prism bars of a same prism sheet extend along a same direction (Fig. 1 shows them moving in one direction), and extension directions of prism bars of different prism sheets intersect (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the two prism sheets of Motooka be prism bars the are perpendicular to each other as taught by Lee, in order to “The prism sheets (15) and (16) may be formed of an optical pattern layer in which an optical pattern—in the form of a triangular array having an inclined surface of 45°—is generally formed on the light-transparent base film to improve brightness in the front direction.” (Lee, Paragraph 0037).

Regarding claim 7, Motooka teaches an orthographic projection of the light source on the bottom wall of the back plate is in a shape of a stripe extending along a first direction (into the page of Fig. 1, Paragraph 0026-0027).
Lee teaches an orthographic projection of the light source (11, Fig. 1) is in a shape of a stripe (Fig. 1) extending along a first direction (up and to the right, Fig. 1), which intersects with the extension direction of prism bars of each prism sheet.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the two prism sheets of Motooka be prism bars the are perpendicular to each other as taught by Lee, in order to “The prism sheets (15) and (16) may be formed of an optical pattern layer in which an optical pattern—in the form of a triangular array having an inclined surface of 45°—is generally formed on the light-transparent base film to improve brightness in the front direction.” (Lee, Paragraph 0037).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motooka et al. (US 2013/0044511 Hereinafter Motooka) in view of Yabe et al. (US 2012/0002441 Hereinafter Yabe).
Regarding claim 8, Motooka teaches the composite film.
Motooka fails to teach a thickness of the composite film ranges from 0.1mm to 0.12mm.
Yabe teaches a thickness of the composite film (27-29, Fig. 1, Paragraph 0021) ranges from 0.1mm to 0.12mm (Paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the composite film be in the range of 0.1mm to 0.12 mm as taught by Yabe, in order to provide the optimal thickness of the composite film to provide the desired light distribution as well a keeping it thin keeping the device small, and keep costs lower due to less material being used.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motooka et al. (US 2013/0044511 Hereinafter Motooka) in view of Yabuuchi (US 2019/0154908).
Regarding claim 9, Motooka fails to teach the rubber frame. 
Yabuuchi teaches the side wall of the back plate (20 and 21, Paragraph 0030) comprises a first side wall (the sidewall of 20 and 21 that is adjacent to the LEDs, Fig. 1) and a plurality of second side walls (the other 3 walls not adjacent to the LEDs, Fig. 1), and the first side wall and the plurality of second side walls form a frame (Figs. 1 and 5), 
the light source is disposed between the first side wall and the light guide plate (Fig. 1), and 
the backlight module further comprises a rubber frame (24-25, Fig. 1) comprising: a plurality of blocking walls (25, Fig. 1, 4, and 5) and a bearing part disposed on each blocking wall (bottom and top of the section held by 20, Fig. 5), the plurality of blocking walls and the plurality of second side walls are arranged side by side in one-to-one correspondence (Fig. 1), and the bearing part on each blocking wall is disposed at one end of the corresponding second side wall away from the bottom wall (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the backplate of Motooka with the back plate of Yabuuchi and to have added the rubber frame Yabuuchi, in order to provide an explicit teaching for a commonly used back plate and to provide support thereby ensuring that the light guide plate is not damaged due to the elastic member (Yabuuchi Paragraph 0041).

Regarding claim 10, Motooka fails to teach the back plate.
Yabuuchi an end of the first side wall away from the bottom wall is bent toward a middle of the accommodating space (the section of 21 shown extending over the LED, Fig. 2).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motooka et al. (US 2013/0044511 Hereinafter Motooka).

Regarding claim 12, Motooka teaches an adhesive layer (46, Fig. 1) is disposed between the display module and the backlight module (Fig. 1), and comprises a first surface (top of 46, Fig. 1) attached to the display module (10, Fig. 1), and a second surface attached to the backlight module (Fig. 1).
Motooka fails to teach stickiness of the first surface is smaller than that of the second surface.
Examiner takes official notice in pointing out that one of ordinary skill in the art would understand that having the first stickiness smaller than that of the second surface would all for the display to be more easily removable if desired and keep the tape attached to the backlight module.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the double sided tape of Motooka less sticky on the side of the tape corresponding to the display, in order to make the tape more easily separable from the display device in the need to replace the display. In this case, selecting a given adhesive level would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 2019/0373715) teaches supports, light blocking member, LEDs on an edge, and diffuser elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875